Case 4:18-cv-00442-ALM-CMC Document 186-1 Filed 08/12/20 Page 1 of 1 PagelD #: 9459

 

North Texas Preferred Health Partners Plano
4708 Dexter Dr Suite 400, Plano, Texas 75093
Phone: 972-993-5050
Fax: 972-993-5051

8/11/2020

To whom it may concern,

Edward Butowsky is currently under my care. On August 4th, 2020 while the patient was
hospitalized for an upcoming hip replacement, the patient was found to be unresponsive
and in sudden cardiac arrest and subsequently a code blue was triggered. Advanced
cardiac life support measures were enacted which included 13 minutes of CPR,
defibrillation, and intubation. He remained in the ICU for an additional 2 days and then
was transferred to telemetry for an additional 2 days thereafter. If you still require any
additional information, please do not hesitate to call or fax at the number above.

Sincerely,

Christina Kuo

 
